Case 5:19-mj-01089-PRL Document1 Filed 07/29/19 Page 1 of 8 PageID 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

United States of America
Vv.
Case No.

Bridget Anne Foster .
5:19-mj-1089-PRL

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ June 2007 through January 2019 _ in the county of Marion in the
Middle District of Florida , the defendant(s) violated:

 

 

Code Section Offense Description
18 U.S.C. § 641 Theft of government funds

This criminal complaint is based on these facts:

See attached affidavit

&@ Continued on the attached sheet.

 

7 ; To
Za Camptainant's signature

SA Mervyn Miller, Social Security Administration

 

Printed name and title

Sworn to before me and signed in my presence.

 

Date: 7} 29114 Sn

Judge's signature

City and state: Ocala, Florida Philip R. Lammens, U.S. Magistrate Judge

 

Printed name and title
Case 5:19-mj-01089-PRL Document1 Filed 07/29/19 Page 2 of 8 PagelD 2

STATE OF FLORIDA MDFL CASE NO. 5:19-mj-1089-PRL

COUNTY OF MARION

 

I, Special Agent Mervyn T. Miller, being duly sworn, do hereby state the
following:

1, Your affiant is employed as a Special Agent for the Social Security
Administration, Office of the Inspector General (SSA-OIG) and has been so
employed since January 2001. Previously, your affiant was employed as a
Special Agent with the United States Secret Service for approximately four years.
Your affiant has training and experience in the preparation and presentation of
criminal complaints and training and experience in the service of arrest warrants.

2. The information set forth in this affidavit is based on your affiant’s
personal knowledge as well as information obtained from other sources, as
described herein. Because this affidavit is submitted for the limited purpose of
establishing probable, this affidavit does not set forth all information known to
me regarding this investigation. Your affiant has only set forth facts sufficient to
support a finding of probable cause.

3. On or about October 17, 2018, your affiant received information
from a Technical Expert in the SSA Ocala office identifying that Bridget Anne

FOSTER was unlawfully receiving SSA Supplemental Security Income (SSI)
Case 5:19-mj-01089-PRL Document1 Filed 07/29/19 Page 3 of 8 PagelD 3

benefits for her minor son as representative payee. Your affiant investigated this
matter to determine whether SSI benefits were being stolen by FOSTER.

4, The investigation revealed that FOSTER’s son was not entitled to
these benefits because his family income was above the minimum threshold for
eligibility. FOSTER was defrauding SSA by concealing her marital status, living
arrangement, and financial resources from SSA. From June 2007 to January
2019, FOSTER concealed from SSA that she and her husband had been living
together as husband and wife. FOSTER falsely stated that, (1) she was separated
from her husband; (2) her husband lived elsewhere; and (3) she received child
support from her husband. The investigation revealed that these claims were
fabricated by FOSTER in order to make her son appear eligible for SSI benefits.

5. SSI is the first federally administered cash assistance program in this
country available to the general public. It is designed to provide a floor of income
for the aged, blind or disabled who have little or no income and resources. The
program establishes that payment may be received as a right by those U.S.
citizens or legally admitted aliens residing in this country who qualify as aged,
blind, or disabled and who meet income and resource criteria. No work credits
are necessary for entitlement under this program.

6. The eligibility of an individual who has attained age 65 or who is

blind or disabled is determined on the basis of a monthly assessment of the
Case 5:19-mj-0O1089-PRL Document 1 Filed 07/29/19 Page 4 of 8 PagelD 4

individual’s income and resources. The amount of the SSI benefit depends on
how much other income an individual receives, the living arrangements, and
other circumstances that affect an individual’s financial needs. Individuals who
are deemed eligible for SSI are generally eligible to also receive health care
through the Medicaid program.

7. On or about October 25, 2018, your affiant verified through the SSA
database that FOSTER applied for and began receiving SSI benefits for son in
June 2007 as his representative payee. In the SSI Application, dated J une 6,
2007, FOSTER does not list her husband as living in the house with her and her
children, but instead identifies him as providing monthly child support of $200.
FOSTER further claims (in a Summary Statement of Income and Resources) she
submitted, that she and her husband were separated and that the only people
residing in her house were her children.

8. Your affiant further verified through the SSA database that between
2009 and 2018, six Redetermination Summaries (RZ) for determining continued
SSI eligibility had been completed by FOSTER. In each of the RZs, FOSTER
never identifies or acknowledges her husband as living in the household.

FOSTER also fails to identify or acknowledge her husband’s income in the RZs
and only lists him as providing monthly child support of $200. FOSTER falsely

claimed in each RZ that she pays for the rent and living expenses.
Case 5:19-mj-01089-PRL Document1 Filed 07/29/19 Page 5 of 8 PagelD 5

9. Your affiant reviewed a copy of a Certificate of Marriage from the
State of Florida that indicated FOSTER married her husband on April 28, 2001 in
Ocala, Florida and identified their residence/address as the same address in
Anthony, Florida that FOSTER submitted to SSA.

10. Your affiant reviewed the State of Florida Driver and Vehicle
Information Database for FOSTER and her husband which showed that both of
them listed the same living and mailing address at the Anthony, Florida residence
since 2001.

11. Onor about January 17, 2019, your affiant interviewed FOSTER at
the Ocala SSA office. The interview was voluntary and FOSTER was advised
that she did not have to participate or answer any questions and that she could
leave at any time. FOSTER initially maintained her claim that she was separated
from her husband and that they do not live together and have not lived together
since before June 2007. FOSTER stated that her husband had just returned to
living in the house in Anthony, Florida with her in September or October 2018,
but that they have separate beds. Prior to this, FOSTER claimed that her
husband lived in a “pop-up trailer/tent” on the property or at times at his
mother’s trailer which was also on the property. FOSTER acknowledged that her
husband paid for most of the household expenses including the mortgage, electric,

phone, and insurance and that she paid for cable, gas, and food. FOSTER further
Case 5:19-mj-01089-PRL Document1 Filed 07/29/19 Page 6 of 8 PagelD 6

admitted that her husband would pay for the weekly childcare. FOSTER stated
that she had two cars and her husband had two cars, and that all of the vehicles
were covered by his insurance, which he paid for. FOSTER was shown two
documents that had been submitted to SSA during the time that benefits were
being paid to her. One document was a typed letter dated January 10, 2018 and
the other was a hand-written letter dated March 12, 2014. Both of these
documents were purportedly signed by FOSTER’s husband with regard to child
support payments to FOSTER. FOSTER acknowledged that both documents
were created and signed by her and she confessed to providing these false
documents to SSA. FOSTER stated that she would repay the funds to avoid
going to jail and that she was aware of another individual who had stolen $30,000
in SSA funds and repaid the funds to the government in lieu of going to jail.
FOSTER explained that she didn’t really need the SSA funds for her son but that
she needed the medical benefits and coverage for him. Nevertheless, FOSTER
admitted to receiving and using the funds, which were the property of the United
States.

12. Onor about January 17, 2019, your affiant interviewed FOSTER’s
husband. He acknowledged that he is married to FOSTER and they reside
together as husband and wife. He claimed that prior to the fall of 2016, he lived

with FOSTER and their three children at the Anthony, Florida mobile home
Case 5:19-mj-01089-PRL Document1 Filed 07/29/19 Page 7 of 8 PagelD 7

residence. He stated that he has lived at this residence since 1998 when he bought
it and that he is the only name on the title of the home. He claimed that
throughout the years he would leave the house for a few days at a time just to cool
off after an argument but that he never stayed away for an extended period of
time. He acknowledged that he had separated from FOSTER for a few months
around the end of 2016 and/or beginning of 2017 and that he did stay at his
mother’s vacant mobile home, which was located next to his home. However,.he
claimed that he still paid all of the major household bills, even while he
temporarily stayed in the adjacent home. FOSTER’s husband claimed that he
had no knowledge that FOSTER was receiving SSI benefits for their son for the
past decade and that FOSTER concealed this from him. He has worked as a
mechanic for 35 years and only recently became disabled in September 2018. He
further stated that he does not pay child support of any kind to FOSTER and
never has. He was shown the two aforementioned letters dated January 10, 2018
and March 12, 2014 that were purportedly signed by him. He stated that he has
never seen either of those letters and that he did not sign them. He provided your
affiant a sworn statement to the above facts. |

13. Based on my training and experience, and the facts, as set forth in —
this affidavit, there is probable cause to believe that Bridget Anne FOSTER

intentionally withheld information concerning her living arrangements, income,
Case 5:19-mj-01089-PRL Document 1 Filed 07/29/19 Page 8 of 8 PagelD 8

and resources, and provided false statements to obtain SSI benefits that she would
not have been eligible to receive for her son. Had FOSTER truthfully told SSA of
her marital status and included her husband’s income, FOSTER’s son would have
been ineligible for SSI benefits. FOSTER has therefore fraudulently received
approximately $69,680 in government SSA benefits, and made false statements
regarding the eligibility to receive such benefits.

14. Based on the foregoing, I respectfully submit that there is probable
cause to believe that FOSTER has committed a violation of Title 18, United

States Code, Section 641.

This concludes my affidavit.

"yn.

Mervyn Miller, Special Agent
Social Security Administration
Office of the Inspector General

Subscribed and sworn to before me
on this _.29 _ day of July, 2019.

£2.

The Honorable Philip R. Lammens |
United States Magistrate Judge
